 PAINTERS LOCAL 64 (SAXON ENTERPRISES)131Painters Local Union No. 64 and Painters DistrictCouncil No. 5 and International Brotherhood ofPainters and Allied Trades, AFL-CIO (SaxonEnterprises, Inc.) and Frederick T. Rasmussen.Case 19-CB-493730 November 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER'On 8 June' 1984 Administrative Law Judge Rus-sell L. Stevens issued the attached decision. TheRespondents filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision..The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided, to affirm the judge's rulings, findings,' andconclusions as modified.2AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3."3. By conducting union trials against, and im-posing court-collectible fines on, former membersof Respondent Painters Local Union No. 64 whohad duly resigned, for their postresignation cross-ing of a sanctioned picket line and working duringa strike at Saxon Enterprises, Inc., Respondent' We herein correct several Inadvertent errors of the Judge Thesecond amended complaint Issued on 1 February 1984 not on 17 January1984 Further, the amended charge was received by Respondent Interna-tional on 19 January 1984 and the amended complaint was received by iton 25 January 1984 (The respective dates for the service by mall were 13and 17 January 1984, as service is defined in Sec 102 113 of the Board'sRules and Regulations )•In the absence of evidence revealing any involvement by RespondentPainters Local Union No 64 in the imposition of Illegal fines on formerunion members by Respondent Painters District Council No 5 we shalldismiss that portion of- the 8(b)(1)(A) complaint as to the Local We alsofind merit in Respondent International's exception to the Judge's findingthat It participated in the imposition of fines We specifically note that the-second amended complaint as amended does not allege such a violationand the evidence does not indicate the International's involvement in thefines Accordingly we reverse the Judge's conclusion that RespondentInternational violated Sec 8(b)(1)(A) in this respectIn adopting the Judge's finding of 8(b)(1)(A) violations with respect tomaintenance of two provisions of sec 125 of Respondent International'sconstitution and his consequent expunction, remedy we rely solely'on therationale in Machinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB1330 (1984) We therefore find it unnecessary to pass on the Judge's anal-ysis Further, in the absence of exceptions to the Judge's failure to findviolations 'with respect to other portions of sec 125 we find It unneces-sary to pass on the issues as to whether the Respondent's maintenance ofthose provisions constitute an unfair labor practiceMember Zimmerman agrees with the violations found by his col-leagues, but in reaching this result relies on the analysis used by theJudge, and, to the extent that it is applicable, his partial dissent in NeufeldPorsche-Audi273 NLRB No. 3Painters District Council No. 5 restrained and co-erced employees in the exercise of the rights guar-anteed them in Section , 7 of the Act, and therebyengaged. in unfair labor practices within the mean-ing of Section 8(b)(1)(A) "THE REMEDYHaving - found that the Respondents have en-gaged in unfair labor practices in violation of Sec-tion 8(b)(1)(A) of the Act, we shall. order that theycease and desist and take certain affirmative actionsdesigned to effectuate the policies of the Act.We shall order Respondent Painters DistrictCouncil No. 5 -to rescind all fines illegally imposedagainst former members of Respondent PaintersLocal Union No. 64 and to refund any money theymay have paid to District Council No. 5 in themanner prescribed in E W. Woolworth Co., 90NLRB 289 (1950), plus interest as set forth in IsisPlumbing Co., 138 NLRB 716 (1962), and FloridaSteel Corp., 231 NLRB 651 (1977).We shall further order that the Respondents ex-punge from the constitution of Respondent Interna-tional Brotherhood of Painters and their governingdocuments those portions of section 125 (Resigna-tion) conditioning a resignation on a vote of thelocal's membership and prohibiting a resignationduring a strike or lockout.ORDERThe National Labor Relations Board orders thatA. Respondent Painters District Council No. 5,its officers, agents, and representatives, shall1. Cease and desist from(a)Restraining or coercing persons who have re-signed from, and are no longer members of, Re-spondent Painters Local Union No. 64 in the exer-cise of the rights guaranteed them by Section 7 ofthe 'Act, by trying those persons and imposingcourt-collectible fines on them because of theirpostresignation conduct in working at Saxon Enter-prises, Inc. during the strike which began on 22July 1983.(b)Maintaining in its governing documents thoseportions of section 125 of the constitution of Re-spondent International Brotherhood of Painters andAllied Trades, AFL-CIO, reading "by vote of themembership" and "No resignation shall be accept-ed during a strike or lockout."(c)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Rescind the fines levied on Respondent Paint-ers Local Union No. 64's former members, Marla •14DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanders, Maynard Linman, Mack Hombel, DavidWatson, Steven Linman, and Ron Bogle, andrefund to those individuals any money they Mayhave paid pursuant to any fine, found herein tohave been illegal, with interest, in the manner setforth in the remedy section of this Decision andOrder.(b)Expunge from its governing documents thoseportions of section 125 of the constitution of Re-spondent International Brotherhood of Painters andAllied Trades, AFL-CIO, reading "by vote of themembership† and -"No resignation shall be accept-ed during a strike or lockout."(c)Post at its business office and other placeswhere notices to its members are customarilyposted copies of the attached notice marked. "Ap-pendix A."3 Copies of the notice, on forms provid-ed by the Regional Director for Region 19, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the 'Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notify the -Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. Respondents Painters Local Union No. 64 andInternational Brotherhood of Painters and AlliedTrades, AFL-CIO, their officers, agents, and rep-resentatives, shall1. Cease and desist from(a)Maintaining in its goyerning documents andconstitution those portions of section 125 reading"by vote of the membership" and "No resignationshall be accepted during a strike or lockout."(b)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Expunge from its governing documents andconstitution those portions of section ,125, reading"by vote of the membership" and "No resignationshall be accepted during a strike or lockout."(b) Post at their business offices and other placeswhere notices to members are customarily postedcopies of the attached notice marked "AppendixB."4 Copies of the notice, on forms provided by3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading -Posted by Order Of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"4 See fn 3, abovethe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive; shall be 'posted by the Respondent immediate-ly upon receipt -and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not' altered, defaced,or covered by any other material. .(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIX ANOTICE TO MEMBERS*POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce persons whohave resigned from, and no longer are mecibers of,our labor organizations in the exercise oi rightsguaranteed them by Section 7 of the Act, by tryingthose persons and imposing court collectible fineson them because 'of their postresignation conduct inworking at Saxon Enterprises, Inc. during thestrike which began 22 July 1983.WE WILL NOT maintain in our governing docu-ments those portions of section 125 of the constitu-tion of the International Brotherhood of 'Paintersand Allied Trades, AFL-CIO, reading "by vote ofthe membership," and "No resignation shall be ac-cepted during a strike or lockout."WE WILL NOT in any like or related manner re-, strain or :coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the fines levied on our formermembers, Marla 'Sanders, Maynard Linman, MackHombel, David Watson, Steven Linman,, and RonBogle, and refund to those individuals any moneythey may have paid pursuant to any fine found tohave been illegal, with interest.WE WILL expunge from our governing docu-ments those portions of section 125 of the constitu-tion of the International Brotherhood of Paintersand Allied Trades, AFL-CIO, reading 1)y. vote ofthe membership" and "No resignation shall be ac-cepted during a strike or lockout!'PAINTERS DISTRICT COUNCIL NO. '5_ PAINTERS LOCAL 64 (SAXON ENTERPRISES)15APPENDIX BNOTICE TO MEMBERS ••POSTED BY ORDER OF THE•NATIONAL -LABOR RELATIONS BOARDAn Agency of the United States Government,The 'National Labor Relations Board has foundthat,we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT 'maintain in our governing docu-ments and constitution those portions of section125 reading "by vote of the membership" and "Noresignation shall be accepted during a strike orlockout."WE WILL NOT in any like or related mannef re-strain or coerce you in the, exercise of the rightsguaranteed,you by Section 7 of ,the Act.WE WILL expunge from our governing docu-ments 'and constitution those portions of section125 reading "by vote of the membership" and "Noresignation 'shall be accepted during a strike orlockout.";PAINTERS LOCAL UNION NO. 64INTERNATIONAL BROTHERHOOD OFPAINTERS AND ALLIED TRADES,•AFL-CIODECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge Theoriginal complaint, issued November 16, 1983, .was,basedon a 'charge' filed October 9; 1983, by Frederick T Ras-mussen., The complaint alleged that Painters Local Union'No 64 (Local) and Painters District Council No. .5(Council)' had violated, inter aim, -Section 8(b)(1)(A) ofthe National Labor Relations Act (Act) by illegally im-posing court collectible fines on certain employees ofSaxon Enterprises, Inc (Saxon) a client - of Rasmussen.On'November 17, 1983; counsel for Respondents filed ananswer to the complaint, admitting some allegations anddenying others, and setting forth an affirmative defensethat the proceeding was.a nullity because it was support-ed, directed, or financed, directly or indirectly, by theEmployer (Saxon). On January 17, 1984, a first amendedcomplaint was issued based. on an amended charge filedby Rasmussen -on January 12, 1984, making minorchanges in the original complaint, including the additionof InternAtional Brotherhood of Painters and 'AlliedTrades, AFL-CIO (International) as a party Respondent.On January 17, 1984, a second amended complaint wasissued2 which basically was the same as the first amend-' Local, Council, and International jointly are referred to as Respond-ents2 The second amended complaint further was amended. in 'minordetail, by stipulation of the partiesed complaint, but which contained some minor changesOn February- 7, 1984, counsel for Respondents answeredthe second amended complaint Some allegations; wereadmitted, and some were denied The answer includedfive affirmative -defenses. The fourth affirmative defensestated, inter aim., that the alleged unfair labor practice"was directly solicited by counsel_ for general counselThe fifth affirmative defense stated, inter aim, that theEmployer "is directly or indirectly financing, encourag-ing or participating in this case," in violation of Title I ofthe Labor Management Reporting and Disclosure Act(LMRDA).Trial of this controversy was scheduled for March 13,1984, in Seattle, Washington. Prior to the trial date coun-sel for Respondents attempted to obtain by subpoenaduces tecum certain information in 'support of Respond-ent's'fifth 'affirmafive 'defense. -Counsel Saxon filed a peti-tion to revoke the subpoena duce's tecuni, and counselfor the General Counsel filed a petition in support of theCharging Party's petition, to revoke subpoena. The sub-poena controversy was referred to the AdministrativeLaw Judge for disposition. On March 9 a telephone pre-trial conference was held between counsel for the Gener-al Counsel, counsel for Respondents, and myself Duringthe conference it was agreed that, if 'the subpoena wereto be revoked, a trial- would not be 'necessary since thefacts controlling the basic issues were not in dispute, andcould be submitted by stipulation By order dated March9, 1984, I revoked RespOndents' subpoena- duces tecum,Set aside' the trial, established a date for , stipulation offacts, and established a date (April 9, 1984) for submis-sion of briefs. Briefs, whia have been carefully consid-ered, -were submitted .1)); counsel for the General Coun-sel, Respondents, and the Charging PartyOn the entire record, and stipulations of fact submittedby counsel,. I make the followingFINDINGS OF FACTI JURISDICTION:Saxon Enterprises, Inc is a State of Washington cor-poration with an office and place of business on FederalWay, Washington, where it is engaged in the business ofindustrial and commercial painting . and contractingDuring the past 12 months; which period is representa-tive of all times material herein, in the -course and con-duct Of its blisiness operations, Saxon had gross sales ofgoods and services valuea in excess of $300,000, and pro-vided services from its facilities within the State ofWashington to customers ;within the State, including -butnot limited to McChord Air Force Base, DaringoldFarms, and Zidell Marine Corporation, which customerswere 'themselves. engaged in .interstate commerce byother than indirect means,, ,of a total value in excess of$50,000.Respondents admit, and I find, that Saxon, at all timesmaterial, has been an 'employer engaged. in commercewithin the meaning of Sectibn '2(2), (6), and (7) of theAct. 16DECISIONS OF NATIONAL LABORRELATIONS BOARD, II THE LABOR ORGANIZATIONS INVOLVED.Painters Local Union No 64 and Painters DistrictCouncil No. 5 and International are, and at all times _ma-terial herein have been, labor organizations within themeaning of Section_2(5) of,the Act. •III. THE ALLEGED UNFAIR LABOR PRACTICESThe following facts are admitted by Respondents inTheir pleadings:About July 22, 1983, under direction of RespondentLocal 64, members of Respondents engaged in an eco-nomic strike against Saxon. About July 14, 1983, andprior to the economic strike, the following members ofRespondent Local 64 tendered resignations, from Re-spondent Local 64 membership: Marla Sanders, Maynard,Linman, Mack Hombel, David Watson, †Steven Linman;and Ron Bogle, and continued to work 'thereafter atSaxon's jobsites_ performing -painting functions during thestrike referred to above.At all times material Respondents jointly and 'individ-ually have maintained the following rule, contained inthe International constitution" of Respondent Internation-al Brotherhood, which reads in relevant part. -Sec. 125. (RESIGNATION). Any- member maysever his connections with the Brotherhood bywritten resignation, provided he has. paid all duesand arrearages, he does not. contintie ,to work as ajourneyman at any .branch of the trade, and hisLocal Union accepts his resignation by yote of themembership. No resignation shall be acceptedduring a stnke or lockout. A member. who resignsshall not _thereafter be entitled to any BrotherhoodBenefits.•Respondent International BrOtherhood adopted the rulemore than 6 months prior to. the filing ,of the chargesherein. The rule at all times material herein has been, andpresently is, a part of the constitution.About August 3, 1983, Robert Goodwin, the businessagent of Respondent, District Council, brought chargesagainst employees Marla Sanders, Maynard Linman,Mack Hombel, David Watson, .Steven Linman, and RonBogle because they continued to work during_ the -strikeafter their resignation from Respondent Local 64 AboutAugust 3, 1983, Respondent District Connell acceptedand processed the charged brought by Robert Goodwill.About September 19, Respondent District Councilposed court collectible fines on employee Marla Sand-ers, Maynard Linman, Mack HOmbel, David Watson,Steve Linman,' and Ron Bogle because they continued towork during the strike after their resignation from Re-spondent Lcical 64.The following facts are 'stipulated by .the panes •Respondent International Brotherhood adopted theprovision identified in paragraph' 6(a) of the secondamended complaint more than 6 months prior to thefiling of the charges • Said provision has been a part ofthe constitution and is presently part of the constitutionOn January 13, 1984, a true copy of the amendedcharge filed was deposited in the United States mail,-ad-dressed to Respondent International Brotherhood,. bycertified mail, and was received in the office of Respond-ent International Brotherhood on January 19, 1984.The amended, complaint and notice of hearing wasissued by the Regional Director on January 17, 1984, andon January 17, 1984, a true copy of the amended com-plaint and notice of hearing was deposited in the UnitedStates mail, addressed to Respondent InternationalBrotherhood, sent by certified mail, and was received inthe office of Respondent International Brotherhood onJanuary 25, 1984Immediately prior to the filing of the amended charge,the Charging Party was. Informed by the General Coun-sel of the Board's holding in Engineers & Scientists Guild(Lockheed-California), 268 NLRB 311 (1983), and in-formed of its tight to file an amended charge coveringthe question, whether or not it is legal for a union tomaintain a, constitutional provision presented herein, andrecommended that an amended charge be filed, in lightof Respondents Local No. 64 and District Council's in-ability to modify or amend the, constitutional provisionadopted by Respondent International Brotherhood:- Frederick T. Rasmussen, at all times relevant, for pur-poses of the proceedings herein, and continuing to date,has been, and is, counsel for the Employer, Saxon Enter-prises, IncThis stipulation is made without prejudice to any ob-jection-that any party may have as to the materiality, rel-evancy, or competency of any, facts stated'DiscussionA. Restrictions on Employees' Right to ResignThe constitutional provision quoted above runs afoulof Board law in two ways. First, the proscription againstresigning from union membership only during nonstrikeperiods id an unreasonable reStriction-of employee rightsunder Section 7 of the Act. Second, the requirement thatemployee- resignations are dependent on vote of theunion membership imposes an Illegal restriction on resig-nation even during nonstrike periodsIt is noted' at the outset, pricn. 'to discussion of the tworestrictions mentioned above, that the employees here in-volved resigned during a nonstrike period Their resigna-tions were tendered to the' Upton on July 14, 1983 Thestrike did not commence until July 22, 1983. An other-wige valid 'resignation is effective 'on its receipt by theUnion.3 The 'resignations 'of July 14, 1983, were valid,whether or not the union meinbership agreed to the res-ignations. (See' discussion infra ) It is further noted that,regardless_ of union constitutional restrictions, there is noevidence that those restrictions were communicated tomembers of the two Respondent Unions. Absent suchcommunication, the restrictions could not be enforced.43 Carpenters San Diego Council (Campbell Industries). 243 NLRB 147,148 (1979), TKB International Corp, 240 NLRB 11382, 1098 fn 3 (1979),and cases cited therein The fact that the Union received the resignationson July 14, 1983. Is not in dispute4 Menasco, Inc , 267 NLRB 1147 (1983). Electrical Workers LOcal 1012(General Electric), 187 NLRB 375 (1970) PAINTERS LOCAL 64 (SAXON ENTERPRISES)171.The resignation clause disallows resignations duringa strike or lockout. Such language leaves the inferencethat the Union will permit its members to resign onlyduring nonstnke periods. The Board has held that amember's right to resign from a union applies both tostrike and nonstrike situations Therefore, "a union rulewhich limits the right of a union member to resign onlyto nonstnke periods constitutes an unreasonable restric-tion on a member's Section 7 right to resign."5 TheBoard's rationale in DaImo Victor was that there is anoverriding interest of the employee's right to refrainfrom concerted activities. Such a right "encompasses theright of a member to resign from a union having oncejoined. [T]his right to resign is not forever and irrevoca-bly lost merely because an employee chooses to becomea union member."In addition, in a recent case,7 the Board held that "themere maintenance of such a constitutional provision re-strains and coerces employees, who may be unaware ofthe provision's unenforceability, from exercising theirSection 7 rights [E]mployees who wanted to resign fromthe Union and return to work during the strike may havebeen discouraged from doing so by [the] . . . sectionin the Union's constitution." Id.Applying the rationale and the holding of the Board inDalmo Victor and Engineers & Scientists Guild to the caseat hand, I find that Respondents' constitutional provisionwhich states "no resignation shall be accepted during astrike or lockout" is an unreasonable restriction on amember's Section 7 right to resign, as it permits membersto resign only during nonstnke periods.2.In addition to the restriction of resignations men-tioned above, the Union's constitution imposes an addi-tional restriction which requires that no resignation willbe effective until "his Local Union accepts his resigna-tion by vote of the membership" Such a restriction hasbeen held invalid by prior Board law.• In Carpenters SanDiego Council, the Board looked at the Union's constitu-tion which stated that "[a] member can withdraw orsever his connection with the United Brotherhood by re-signing in writing, and it shall require a majority of themembers present at a regular meeting to accept a resig-nation." The Board in its decision held "that the resig-nation procedure which requires membership approvalwithout setting standards for such approval is unduly re-strictive and, therefore, presents no bar to resignation atany time."1•The case at hand requires such membership approvalbefore a member's resignation will become effectiveHowever, the Union's constitution sets forth no stand-ards to be used in making such approval As a result, Ifind that the requirement of membership approval is5 Machinists Local 1327 (Dalmo Victor), 263 NLRB 984 (1982), enfdenied 725 F 2d 1212 (9th Cir 1984) Although the Ninth Circuit deniedenforcement of the Board's Order, the Board to date has not changed itsposition, and its decision remains as controlling precedent in this case6 Id at 986Engineers & Scientists Guild, supra8 Carpenters San Diego Council, 243 NLRB 147, 148 (1979)9 Id at 152" Id at 148, citing Machinists Local 405 (Boeing Co) v NLRB, 412U S 84 (1973), NLRB v Textile Workers Local 1029, Granite State JointBoard, 409 US 213 (1972)unduly restrictive. As such, the resignations tenderedabout July 14 were valid at that time."B. Respondents' Affirmative Defense1. Respondents argue that Section 411(a)(4) of theLabor Management Reporting and Disclosure Act(LMRDA), which prohibits nonparty interested employ-ers, such as Saxon, from indir†ctly encouraging employ-ee litigation, bars this actionRespondents base their argument on NLRB v. Ship-builders, 391 U.S. 418 (1968), and some other cases ofsimilar vein, but none of those cases is applicable to theargument NLRB v. Shipbuilders was a case of narrowapplication involving a section of LMRDA" concerningexhaustion of administrative remedies before filing anaction in court. The holding of the Supreme Court wasWe conclude that unions were authorized to havehearing procedures for processing grievances ofmembers, provided those procedures did not con-sume more than four months of time, but that acourt or agency might consider whether a particu-lar procedure was "reasonable" and entertain thecomplaint even though those procedures had notbeen "exhausted." We also conclude, for reasonsstated earlier in this opinion, that where the com-plaint or grievance does not concern an internalunion matter, but touches a part of the publicdomain covered by the Act, failure to resort to anyintra-union grievance procedure is not grounds forexpulsion from a union. We hold that the Boardproperly entertained the complaint of the Holderand that its order should be enforcedThe question here is quite different. Respondents werecharged with illegally fining former union members, inviolation of their rights under Section 7 of the Act. Acomplaint was issued and, as found herein, the chargewas substantiated‡Respondents did fine former unionmembers over whom they no longer exercised any con-trol The proceeding here involved was limited to an al-leged unfair labor practice The duty of the administra-tive law judge is "to inquire fully into the facts as towhether the Respondent has engaged in or is engaging inunfair labor practices affecting commerce as set forth inthe complaint or amended complaint "13 Assuming, ar-guendo, that Saxon indirectly encouraged this litigation,such a fact would not be a defense to the commission ofunfair labor practices Possibly such a fact would because for proceeding in some other forum, under someother statute, against persons or firms not party to this" Since such resignations were valid prior to the strike that took placeabout July 22, the fines levied on the employees are unenforceable Inaddition, by fining such members, Respondent Union committed an unfairlabor practice under Sec 8(b)(I)(A) See NLRB v Textile Workers Local1029, supra at 217, wherein It was held that "[w]here a member lawfullyresigns from a union and thereafter engages in conduct which the unionrule proscribes, the union commits an unfair labor practice when it seeksenforcement of fines for that conduct That is to say, when there is alawful dissolution of a union-member relation, the union has no morecontrol over the former member than it has over the man in the streeti2 73 Stat 522,29 USC Sec 411(a)(4)13 NLRB Rules and Regulations, Sec 102 35 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontroversy, but that fact would be collateral, and Irrele-vant, to the complaint involved in this controversy. Thisargument is without merit 14Respondents state in brief that "Since the above factsgive rise to an inference that Saxon has employed its at-torney as a surrogate participant, Respondents respectful-ly request that upon reconsideration this action should bedismissed." Such an inference is not warranted. A chargemay be made under the Act "by any person."152.Respondents argue that the International has en-gaged in no actions within the 6-month period estab-lished by Section 10(b) which are in any way connectedwith the unfair labor practice charges at issue in thiscase.The authorities cited by Respondents deal with differ-ent factual situations, and shed no, light on the issue athand. Respondents cite Machinists Local 1424 v. NLRB,362 U.S. 411, 515 (1980), for the proposition that a com-plaint predicated on the execution of an agreement isbarred by Section 10(b) if the execution occurred morethan 6 months before the charge was filed. That holding,however, is applied only when the contract in question islawful on its face.'6The issue here deals with a different factual situation.The provision of the International's constitution (sec125) is unlawful on its face, since it allows resignationsonly during nonstrike periods, and only after the unionmembership has voted to accept the resignations. (Seediscussion, supra.) Therefore, since the provision in ques-tion- is unlawful on its face, the continued maintenance ofan adherence to the clause constitutes an alleged unfairlabor practice which continued up to and even after thefiling of the charge and the complaint. Accordingly, thelimitations set by Section 10(b) of the Act are not appli-cable.'7This argument is without merit.3.Respondents argue that, since the International en-acted its resignation rule, it has had no involvement ofany kind with the fines in issue, _hence, the Internationalhas not violated the Act.As discussed above, the resignation rule is invalid; Sec-tion 10(b) of the Act does not preclude a finding of inva-lidity; continued maintenance of the rule is a violation ofthe Act. Thus, this argument is without validity.'8Respondents argue that the Board solicited the Charg-ing Tarty to file an amended charge to name the Interna-tional as a party; that the amended charge therefore is in-valid; and that such facts present a litigable issue that in-validates the administrative law judge's order revokingRespondents' subpoena.As noted supra the fact that Rasmussen filed the origi-nal and amended charges is immaterial, in and of itself.Respondents argue that the reason for the alleged solici-tation was that the Board legally cannot, of its own voli-Menasco, Inc , supra18 NLRB Rules and Regulations. Sec 102 918 Local 1424, supra at 416, 41717 Prestige Bedding Co, 212 NLRB 690, 698 (1974). wherein the Boardaffirmed the administrative law judge's interpretation of Local No. 1424,supra18 Engineers & Scientists Guild (Lockheed-California Co ), supra, Com-puter Sciences Corp, 258 NLRB 641 (1981)tion, initiate a charge. The , alleged initiation waslaunched, according to Respondents, because of "a newlegal theory derived from a recent Board case." (Stipu-lated fact 4.) Respondents acknowledge that "this secondrequested charge was not based on new facts discoveredduring an investigation." Therefore, according to Re-spondents, the second charge was invalid, and "theBoard lacks jurisdiction to proceed against the Interna-tional." Respondents cite as their authority TabernacleSand & Gravel Corp., 232 NLRB 957 (1977), and casescited therein.Respondents' reliance on Tabernacle Sand & Gravel ismisplaced. There, as here, Respondents argued that evi-dence of solicitation of a charge was, improperly ex-cluded There, the administrative law judge, with Boardconcurrence, concluded that since all the facts surround-ing the reason for the amended charge were known tothe respondents, the .excluded testimony was irrelevant.'Stipulated facts and pleading admissions here also showthat the International was aware of all the facts relied onby the General Counsel The administrative law judgeconcluded, in Tabernacle Sand & Gravel, supra at 961: -In sum, I find that the context surrounding thefiling of the first amended charge herein revealsnothing which would show, even if Waldron wouldhave been permitted to testify further on the sub-ject, that the amendment was improperly solicited.Moreover, I find that, in the circumstances herein,the excluded testimony is irrelevant. Accordingly; Iconclude there is no merit to Respondent's third af-firmative defense.Respondents complain that counsel for the GeneralCounsel conferred with Rasmussen concerning the Inter-national, but that matter also is irrelevant. As the admin-istrative law judge stated in Tabernacle Sand & Gravel:An effective remedial order can be issued onlyagainst employers and labor organizations who arenamed as Respondents in a case, and only those per-sons against whom charges are filed may be maderespondents to a complaint. (Hod Carriers, Local783, supra at 972) Even if Waldron had been, ad-vised that Pasquale Nalbone earlier gave evidencecontradicting Waldron's, what, was said by theBoard agent to Waldron is irrelevant, for it is quiteproper for such differences to be resolved at a hear-ing Even the dissent in Hod Carriers, Local 783,supra at 982, acknowledges that "Regional person-nel should acquaint a Charging Party with hisrights, assist him in the formulation of his chargesand, where investigation reveals that additionalcharges can be made or that additional partiesshould be added as Respondents, advise him of hisright to do so." Insofar as Respondent herein assertsthat the investigating agent exceeded the bounds ofgiving advice to Waldron of his right to, file anamended 'charge, in the face of Waldron's personalknowledge of facts as depicted in paragraph 4 of hisaffidavit, it is illogical, and straining, to conceivethat anything else of which he may have been in- PAINTERS LOCAL 64- (SAXON ENTERPRISES)19formed placed the Board in a position tantamountto becoming the initiator of the amendments.' 9This argument is without merit.4. Finally, Respondents argue that International didnot have a reasonable time within which to respond tothe charge against it. That argument does not have thesupport of the record. The amended charge was servedon the International January 19, 1984. The amendedcomplaint was served on International January 25, 1984.The charge against the International was that it wasmaintaining an invalid rule in its constitution. That rulewas at the core of this controversy. No complicated orextensive set of facts was at issue. The International waswell aware of all facts at issue, had notice well in ad-vance of proposal litigation, and had ample opportunityto defend itself. Notice is taken of the Board's commonpractice of permitting amendments of complaints, evenso late as trial date, and even when new facts are in-volved, if, as here, no surprise or undue disadvantage isinvolved.CONCLUSIONS OF. LAW1. Saxon Enterprises, Inc. is, and at all times materialhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Painters Local Union No. 64, Painters DistrictCouncil No. 5 and International Brotherhood of Paintersand Allied Trades, AFL-CIO are, and each of them is,and at all times material have been, labor organizationswithin the meaning of Section 2(5) of the Act.3. By conducting union trials against, and imposingcourt-collectible fines on, former members of the Unions,who had duly resigned from the Unions, for their postre-" Id at 961signation crossing of a sanctioned picket line and work-ing during a strike at Saxon Enterprises, Inc., Respond-ents restrained and coerced employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andthereby engaged in, and are engaging. in, .unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.4.By maintaining in their constitution in Section 125thereof a resignation proviso "by vote of the member-ship" and a proviso reaching "No resignation shall be ac-cepted during a strike or lockout," Respondents haveviolated Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(b)(1)(A) of theAct, I shall recommend that they be ordered to ceaseand desist therefrom; and to take certain affirmativeaction designed to effectuate the policies of the act:It is recommended that fines illegally imposed againstformer union members be ordered rescinded, and thatany money they may have paid to Respondents be re-funded to those members, with interest thereon to becomputed in the manner prescribed in E W. WoolworthCo, 90 NLRB 289 (1950), plus interest as set forth in IsisPlumbing Co, 138 NLRB 716 (1962), and Florida SteelCorp., 231 NLRB 651 (1977).It is further recommended that Respondents be or-dered to expunge from their constitution the two provi-sos in Section 125 quoted above.20[Recommended Order omitted from publication.]20 Engineers Scientists Guild, supra